AMENDED AND RESTATED OPTION AGREEMENT

This AMENDED AND RESTATED OPTION AGREEMENT (this “Agreement”), dated as of
November 18, 2004, amends and restates the OPTION AGREEMENT, dated November 1,
2002 (the “Option Agreement”), between PLATINUM UNDERWRITERS HOLDINGS, LTD., a
company organized under the laws of the Islands of Bermuda (the “Company”), and
RENAISSANCERE HOLDINGS LTD., a company organized under the laws of the Islands
of Bermuda (“RenRe”).

RECITALS:

WHEREAS, the Company completed an initial public offering (the “Public
Offering”) of its common shares, par value U.S.$0.01 per share (the “Common
Shares”), on November 1, 2002;

WHEREAS, RenRe and the Company entered into an Investment Agreement, dated as of
September 20, 2002 (the “Investment Agreement”), pursuant to which RenRe agreed
to purchase from the Company that number of Common Shares determined as set
forth in the Investment Agreement;

WHEREAS, pursuant to the Investment Agreement, the Company and RenRe entered
into the Option Agreement pursuant to which the Company granted to RenRe, in
respect of RenRe’s initial investment in the Company, an option (the “Original
Option”) to purchase up to 2,500,000 Common Shares following the completion of
the Public Offering at an exercise price of $27.00, which equals 120 percent of
the Public Offering price per Common Share;

WHEREAS, RenRe has proposed that the Original Option be amended to provide that
any exercise thereof shall be on a net share settlement basis with payment by
RenRe to the Company of cash consideration per Common Share issued upon such
exercise of the then par value of such Common Share; and

WHEREAS, the Company has determined that the Company will benefit from a
reduction in the overhang on the market which arises from the Original Option,
the Company has no need of the capital represented by the aggregate Original
Option Price, and it is in the best interests of the Company to amend the
Original Option in accordance with RenRe’s proposal.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that the Option Agreement shall be amended and restated in its
entirety as follows:

1

THE RENRE OPTION (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933. NEITHER THE RENRE OPTION, NOR ANY INTEREST THEREIN, NOR
ANY COMMON SHARES DELIVERABLE UPON EXERCISE THEREOF MAY BE ASSIGNED OR OTHERWISE
TRANSFERRED, DISPOSED OF OR ENCUMBERED EXCEPT FOLLOWING RECEIPT BY PLATINUM
UNDERWRITERS HOLDINGS, LTD. (THE “COMPANY”) OF EVIDENCE SATISFACTORY TO IT,
WHICH MAY INCLUDE AN OPINION OF UNITED STATES COUNSEL, THAT SUCH TRANSFER DOES
NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR STATE SECURITIES LAWS AND
UPON OBTAINMENT OF ANY REQUIRED GOVERNMENT APPROVALS AND EXCEPT TO THE EXTENT
PERMITTED HEREIN. TRANSFER (AS DEFINED IN THE COMPANY’S BYE-LAWS) OF THE RENRE
OPTION OR ANY INTEREST THEREIN, OR ANY COMMON SHARES DELIVERABLE UPON EXERCISE
THEREOF, MAY BE DISAPPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY IF, IN ITS
REASONABLE JUDGMENT, IT HAS REASON TO BELIEVE THAT SUCH TRANSFER MAY EXPOSE THE
COMPANY, ANY SUBSIDIARY THEREOF, ANY SHAREHOLDER OR ANY PERSON CEDING INSURANCE
TO THE COMPANY OR ANY SUCH SUBSIDIARY TO ADVERSE TAX OR REGULATORY TREATMENT IN
ANY JURISDICTION. COMMON SHARES OBTAINED UPON EXERCISE OF THE RENRE OPTION ARE
SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER AS SET FORTH IN SECTION 6 OF
THIS AGREEMENT.

1. (a) The Company grants RenRe an option (the “RenRe Option”) to purchase up to
2,500,000 Common Shares (the “RenRe Option Shares”) in accordance with the terms
and conditions of this Agreement.

(b) The RenRe Option is exercisable, in whole or in part at any time prior to
November 1, 2012 (the “Exercise Period”), at an exercise price per Common Share
(the “Exercise Price”) equal to $27.00 less the then par value of such Common
Share, as such Exercise Price is adjusted from time to time pursuant hereto,
which Exercise Price shall be paid by reducing the number of Common Shares
obtainable upon exercise of the RenRe Option as provided in Section 1(d) hereof.
As additional consideration, in connection with any exercise of the RenRe
Option, RenRe must pay the applicable Cash Consideration to the Company in
accordance with Section 2 below.

(c) The RenRe Option may be exercised on any day during the Exercise Period,
other than a Saturday, Sunday or other day on which banking institutions in New
York City or Bermuda are authorized or obligated by law or executive order to
close (a “Business Day”). The RenRe Option may be exercised as provided herein
until 12:01 A.M., New York City time, on the first day after the expiration of
the Exercise Period.

(d) Upon any exercise of the RenRe Option, the Exercise Price shall be paid by
reducing the number of RenRe Option Shares obtainable upon such exercise so as
to yield a number of RenRe Option Shares issuable upon such exercise equal to
the product of (x) the number of RenRe Option Shares issuable as of the Notice
Date (if payment of the Exercise Price were being made in cash) and (y) the
Exchange Ratio. For purposes hereof, (i) “Exchange Ratio” means a fraction, the
numerator of which is the excess of the Market Price per Common Share over the
Exercise Price per share as of the Notice Date and the denominator of which is
the Market Price per Common Share; (ii) “Market Price” means the average of the
daily Closing Price per Common Share for each of the five consecutive Trading
Days ending on the Notice Date (the “Pre-Notice Average”) plus the average of
the daily Closing Price per Common Share for each of the five consecutive
Trading Days immediately following the Notice Date (the “Post-Notice Average”)
divided by two; provided, however, that the Post-Notice Average shall not exceed
the Pre-Notice Average multiplied by 1.025 nor be less than the Pre-Notice
Average multiplied by 0.975; (iii) “Trading Day” means each Monday, Tuesday,
Wednesday, Thursday and Friday, other than any day on which the Common Shares
are not traded on the applicable securities exchange or on the applicable
securities market; (iv) “Closing Price” means the reported last sale price
regular way or, in case no such reported sale takes place on such day, the
average of the reported closing bid and asked prices regular way, in either case
on the New York Stock Exchange or, if the Common Shares are not listed or
admitted to trading on such Exchange, on the principal national securities
exchange on which the Common Shares are listed or admitted to trading or, if not
listed or admitted to trading on any national securities exchange, on the NASDAQ
National Market or, if the Common Shares are not listed or admitted to trading
on any national securities exchange or quoted on the NASDAQ National Market, the
average of the closing bid and asked prices in the over-the-counter market as
furnished by any New York Stock Exchange member firm reasonably selected from
time to time by the Board of Directors of the Company for that purpose; and (v)
“Notice Date” means the date upon which the Company receives written notice
(which shall be signed on behalf of RenRe and delivered or sent to the Company
in accordance with Section 9 hereof) from RenRe of RenRe’s exercise of the RenRe
Option, provided that the Company shall receive such notice no later than
11:59 p.m. Bermuda time on such date.

(e) No fractional Common Share shall be issued upon any exercise of the RenRe
Option. In lieu of a fractional Common Share, RenRe shall be entitled to receive
cash for the value of the fractional Common Share, which cash payment shall be
equal to the product of (i) the fraction represented by the fractional Common
Share that would have been issued absent this Section 1(e) and (ii) the Market
Price.

(f) In connection with any exercise of the RenRe Option, the Market Price, the
Exercise Price, and the number of RenRe Option Shares to be issued (after giving
effect to the payment of the Exercise Price as provided in Section 1(d) hereof)
will be determined by the Company within three Business Days after the last
Trading Day included in the Post-Notice Average (the “Determination Date”).

(g) Notwithstanding anything to the contrary in this Agreement, RenRe’s
beneficial ownership interest in the Common Shares may not at any time and under
any circumstances exceed 19.9% of the then outstanding Common Shares or such
higher limit as the Company may approve in writing. It is agreed and understood
that, prior to any exercise of the RenRe Option, RenRe shall, if necessary,
dispose of such number of Common Shares so that, immediately after any exercise
of the RenRe Option, except with the prior written approval of the Company,
RenRe will not beneficially own more than 19.9% of the then outstanding Common
Shares.

(h) The RenRe Option Shares upon issue will rank equally in all respects with
the other Common Shares of the Company, but in no case will any RenRe Option
Shares carry any option or other right to subscribe for further additional
shares.

(i) RenRe is not, solely by virtue hereof, entitled to any rights of a
shareholder in the Company either at law or in equity.

(j) Upon any merger, amalgamation, consolidation, scheme of arrangement or
similar transaction involving the Company and any third party that is not a
subsidiary of the Company, or any sale of all or substantially all the assets of
the Company to any third party that is not a subsidiary of the Company (each, a
“Transaction”) in which all holders of Common Shares become entitled to receive,
in respect of such shares, any capital stock, rights to acquire capital stock or
other securities of the Company or of any other person, any cash or any other
property, or any combination of the foregoing (collectively, “Transaction
Consideration”), the RenRe Option shall entitle RenRe, upon exercise thereof and
payment by RenRe of the Cash Consideration, to receive all Transaction
Consideration that RenRe would have been entitled to if it had exercised the
RenRe Option in full immediately prior to the Transaction (without regard to the
limitations in Section 1(g) hereof). In determining the kind and amount of
Transaction Consideration that RenRe would be entitled to receive in respect of
any Transaction pursuant to this Section 1(j), RenRe shall be entitled to
exercise any rights of election as to the kinds and amounts of consideration
receivable in such Transaction that are provided to holders of Common Shares in
such Transactions. Any adjustment in respect of a Transaction pursuant to this
Section 1(j) shall become effective immediately after the effective time of such
Transaction, retroactive to any record date therefor. The Company shall take
such action as is necessary to ensure that RenRe shall be entitled to receive
Transaction Consideration upon the terms and conditions provided in this
Section 1(j). Notwithstanding the foregoing, if an adjustment is made pursuant
to this Section 1(j) in respect of a Transaction that involves a Change of
Control (as defined below), RenRe shall be entitled to exercise the RenRe Option
pursuant to this Section 1(j) without regard to Section 1(g) hereof. A
Transaction is deemed to have involved a “Change of Control” if the beneficial
owners of the outstanding Common Shares immediately prior to the effective time
of such Transaction are not the beneficial owners of a majority of the total
voting power of the surviving or acquiring entity in the Transaction, as the
case may be, immediately after such effective time.

2. (a) To exercise the RenRe Option in accordance with Section 1 hereof, RenRe
shall provide written notice to the Company of its intention to exercise all or
a portion of the RenRe Option. Such notice must indicate the number of the RenRe
Option Shares RenRe intends to purchase upon exercise of the RenRe Option (prior
to giving effect to the payment of the Exercise Price pursuant to Section 1(d)
hereof).

(b) On the Determination Date, the Company shall deliver written notice to RenRe
of the number of RenRe Option Shares to which RenRe is entitled as a result of
the exercise of the RenRe Option. Upon payment by RenRe to the Company of the
Cash Consideration (which may be made by check, cash or wire transfer), the
Company shall promptly (but in no event later than the third Business Day after
receipt of such payment from RenRe) deliver to RenRe the RenRe Option Shares,
and shall pay to RenRe the cash in lieu of any fractional Common Share, which
may be paid by check, cash or wire transfer. The “Cash Consideration” means an
amount equal to the product of (i) the number of RenRe Option Shares to which
RenRe is entitled as a result of the exercise of the RenRe Option (after giving
effect to the payment of the Exercise Price pursuant to Section 1(d) hereof) and
(ii) the then per share par value of a Common Share. Any increase in the par
value of the Common Shares from $0.01 per Common Share which would have the
effect of increasing the Cash Consideration, other than in the case of any of
the actions described in Sections 3(a)(B) and 3(a)(C) hereof which includes a
proportionate adjustment in the par value, shall be subject to the prior written
consent of RenRe.

(c) Notwithstanding anything to the contrary in this Agreement, the RenRe Option
may not be exercised under this Agreement unless the required regulatory
approvals set forth in Section 5 shall have been obtained.

3. (a) In case the Company:

(A) declares or pays a dividend or makes any other distribution with respect to
its capital stock in Common Shares such that the number of Common Shares
outstanding is increased,

(B) subdivides or splits-up its outstanding Common Shares, such that the number
of Common Shares outstanding is increased,

(C) combines its outstanding Common Shares into a smaller number of Common
Shares or

(D) effects any reclassification of the Common Shares other than a change in par
value (including any such reclassification in connection with an amalgamation or
merger in which the Company is the surviving entity or a reincorporation of the
Company),

the number of RenRe Option Shares issuable upon exercise of the RenRe Option
shall be proportionately adjusted so that RenRe will be entitled to receive the
kind and number of Common Shares or other securities of the Company which it
would have been entitled to receive after the happening of any of the events
described above if the RenRe Option had been exercised immediately prior to the
happening of such event or any record date with respect thereto. An adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

(b) In case the Company issues rights, options or warrants to all holders of its
outstanding Common Shares entitling them to subscribe for or purchase Common
Shares at a price per Common Share which is lower at the record date mentioned
below than the then Current Market Value (as defined in Section 3(d)), the
number of RenRe Option Shares that RenRe may purchase thereafter upon the
exercise of the RenRe Option (prior to giving effect to the payment of the
Exercise Price pursuant to Section 1(d) hereof) will be determined by
multiplying the number of RenRe Option Shares theretofore purchasable upon
exercise of the RenRe Option by a fraction, of which the numerator is the sum of
(A) the number of Common Shares outstanding on the record date for determining
shareholders entitled to receive such rights, options or warrants plus (B) the
number of additional Common Shares offered for subscription or purchase, and of
which the denominator shall be the sum of (A) the number of Common Shares
outstanding on the record date for determining shareholders entitled to receive
such rights, options or warrants plus (B) the number of shares which the
aggregate offering price of the total number of Common Shares so offered would
purchase at the Current Market Value (as defined below in Section 3(d)) per
Common Share at such record date. Such adjustment shall be made whenever such
rights, options or warrants are issued, and shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such rights, options or warrants.

(c) In the event the Company distributes to all holders of its Common Shares any
of the capital stock of any of its subsidiaries (each, a “Subsidiary”), the
RenRe Option will upon such distribution be deemed to be an option to acquire
the kind and number of shares of the capital stock of the Subsidiary which RenRe
would have been entitled to receive after such distribution had the RenRe Option
been exercised immediately prior to such distribution or any record date with
respect thereto. The roll-over of the RenRe Option into an option to acquire
shares of capital stock of the applicable Subsidiary pursuant to this Section
3(c) will become effective immediately after the effective date of the
distribution of shares of the capital stock of the applicable Subsidiary to
shareholders of the Company described above.

(d) For the purpose of any computation under Section 3(b), the “Current Market
Value” of such Common Shares on a specified date is deemed to be the average
daily Closing Price per Common Share for each of the ten consecutive Trading
Days ending on the day before the applicable record date.

(e) In the event the Company shall, in any calendar year, by dividend or
otherwise, distribute to all or substantially all holders of its Common Shares
(the “Current Distribution”) (i) any dividend or other distribution of cash,
evidences of indebtedness, or any other assets or properties (other than as
described in Sections 3(a) through 3(c) above) or (ii) any options, warrants or
other rights to subscribe for or purchase any of the foregoing, with a fair
value (as determined in good faith by the Company’s Board of Directors) per
Common Share that, when combined with the aggregate amount per Common Share paid
in respect of all other such distributions to all or substantially all holders
of its Common Shares within such calendar year, exceeds (1) for calendar year
2003, the Initial Dividend (as defined below) or (2) for any subsequent calendar
year, an amount equal to the Initial Dividend increased at a rate of 10% per
annum from January 1, 2003, compounded annually on December 31 of each year
commencing in 2003 (such excess of the Current Distribution being herein
referred to as the “Excess Distribution Amount”), the per share Exercise Price
in effect immediately prior to the close of business on the date fixed for such
payment shall be reduced by the Excess Distribution Amount, such reduction to
become effective immediately prior to the opening of business on the day
following the date fixed for such payment. The “Initial Dividend” means the
distributions described in items (i) and (ii) above per Common Share paid by the
Company to all or substantially all holders of its Common Shares during the 2003
calendar year as determined by the Company’s Board of Directors, up to a maximum
of $0.44 per Common Share.

(f) Whenever the number of Common Shares purchasable by RenRe upon the exercise
of the RenRe Option is adjusted, as herein provided, the Exercise Price shall be
adjusted by multiplying the Exercise Price immediately prior to such adjustment
by a fraction, of which the numerator shall be the number of RenRe Option Shares
purchasable upon the exercise of the RenRe Option immediately prior to such
adjustment, and of which the denominator shall be the number of RenRe Option
Shares purchasable immediately thereafter (in each case, prior to giving effect
to the payment of the Exercise Price pursuant to Section 1(d) hereof).

(g) No adjustment in the number of RenRe Option Shares issuable upon the
exercise of the RenRe Option need be made under Section 3(b) and (c) if the
Company issues or distributes, pursuant to this Agreement, to RenRe the shares,
rights, options, warrants, securities or assets referred to in those Sections
which RenRe would have been entitled to receive had the RenRe Option been
exercised prior to the happening of such event or the record date with respect
thereto. Other than for adjustments in the Cash Consideration (which are subject
to Section 2(b) hereof), no adjustment need be made for a change in the par
value of the RenRe Option Shares.

(h) For the purpose of this Section 3, the term “Common Shares” shall mean
(i) the class of stock consisting of the Common Shares of the Company, or
(ii) any other class of stock resulting from successive changes or
reclassification of such shares other than consisting solely of changes in par
value. In the event that at any time, as a result of an adjustment made pursuant
to Section 3(a) above, RenRe will become entitled to receive any securities of
the Company other than Common Shares, thereafter the number of such other
securities so receivable upon exercise of the RenRe Option and the Exercise
Price of such securities will be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the RenRe Option Shares contained in Sections 3(a) through 3(f),
inclusive, above; provided, however, that the Exercise Price will at no time be
less than the aggregate par value of the Common Shares or other securities of
the Company obtainable upon exercise of the RenRe Option.

(i) In the case of Section 3(b), upon the expiration of any rights, options or
warrants or if any thereof shall not have been exercised, the Exercise Price and
the number of Common Shares purchasable upon the exercise of the RenRe Option
shall, upon such expiration, be readjusted and shall thereafter be such as they
would have been had they been originally adjusted (or had the original
adjustment not been required, as the case may be) as if (A) the only Common
Shares so issued were the Common Shares, if any, actually issued or sold upon
the exercise of such rights, options or warrants and (B) such Common Shares, if
any, were issued or sold for the consideration actually received by the Company
upon such exercise plus the aggregate consideration, if any, actually received
by the Company for the issuance, sale or grant of all such rights, options or
warrants whether or not exercised; provided, further, that no such readjustment
may have the effect of increasing the Exercise Price or decreasing the number of
Common Shares purchasable upon the exercise of the RenRe Option by an amount in
excess of the amount of the adjustment initially made in respect of the
issuance, sale or grant or such rights, options or warrants.

(j) In the case of Section 3(b), on any change in the number of Common Shares
deliverable upon exercise of any such rights, options or warrants, other than a
change resulting from the antidilution provisions hereof, the number of RenRe
Option Shares thereafter purchasable shall forthwith be readjusted to such
number as would have been obtained had the adjustment made upon the issuance of
such rights, options or warrants not converted prior to such change (or rights,
options or warrants related to such securities not converted prior to such
change) been made upon the basis of such change.

(k) The Company may at its option, at any time during the term of the RenRe
Option, reduce the then current Exercise Price to any amount and for any period
of time deemed appropriate by the Board of Directors of the Company, including
such reductions in the Exercise Price as the Company considers to be advisable
in order that any event treated for Federal income tax purposes as a dividend of
stock or stock rights shall not be taxable to the recipients.

4. The Company undertakes to use commercially reasonable efforts to increase (if
necessary) its authorized share capital to a level sufficient to satisfy any
exercise of the RenRe Option.

5. (a) For so long as the RenRe Option is exercisable hereunder, each party
hereto shall (i) use its commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all governmental authorities
and officials that may be or become necessary for the performance of its
obligations pursuant to this Agreement and (ii) cooperate reasonably with the
other party in promptly seeking to obtain all such authorizations, consents,
orders and approvals. The parties hereto agree to cooperate reasonably, complete
and file any joint applications for any authorizations from any governmental
authorities reasonably necessary or desirable to effectuate the transactions
contemplated by this Agreement. The parties hereto agree that they will keep
each other apprised of the status of matters relating to the exercise of the
RenRe Option, including reasonably promptly furnishing the other with copies of
notices or other communications received by the Company or RenRe, from all third
parties and governmental authorities with respect to the RenRe Option.

(b) For so long as the RenRe Option is exercisable, the Company and RenRe agree
to reasonably promptly prepare and file, if necessary, any filing under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
with the Federal Trade Commission (the “FTC”) and the Antitrust Division of the
Department of Justice (the “DOJ”) in order to enable RenRe to exercise such
RenRe Option pursuant to this Agreement. Each party hereby covenants to
cooperate reasonably with the other such party to the extent reasonably
necessary to assist in making reasonable supplemental presentations to the FTC
or the DOJ, and, if requested by the FTC or the DOJ, to reasonably promptly
amend or furnish additional information thereunder.

(c) Any reasonable out-of-pocket costs and expenses arising in connection with
actions taken pursuant to this Section 5 shall be borne by RenRe.

6. (a) The RenRe Option and the RenRe Option Shares may not be assigned or
otherwise transferred, disposed of or encumbered by RenRe (or any subsequent
transferee) in whole or in part except as provided in this Section 6.
Notwithstanding anything to the contrary in this Agreement, RenRe may, at any
time, assign or otherwise transfer, dispose or encumber the RenRe Option or the
RenRe Option Shares in whole or in part to any direct or indirect wholly owned
subsidiary of RenRe, provided that such transferee shall enter into an option
agreement with the Company that is substantially identical to this Agreement.

(b) In the event of a merger of RenRe into another person, or a sale, transfer
or lease to another person of all or substantially all the assets of RenRe, the
RenRe Option or the RenRe Option Shares may be transferred as part of such
transaction to the other party to such transaction.

(c) On and after November 1, 2004, RenRe may transfer the RenRe Option or the
RenRe Option Shares, in whole or in part, in one or more private transaction(s)
to up to three institutional accredited investors; provided, however, that any
proposed transfer is conditioned upon:

(i) receipt by the Company of evidence satisfactory to it, which may include an
opinion of United States counsel, that such transfer would not require
registration under the Securities Act or state securities laws and upon the
obtainment of any required government approvals (which approvals the Company
agrees to use commercially reasonable efforts to assist in obtaining); and

(ii) the proposed transferee executing and delivering instruments reasonably
acceptable to the Company acknowledging:

(A) that the transferee may not offer, sell, assign, pledge or otherwise
transfer the RenRe Option or any RenRe Option Shares except pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), covering such RenRe Option Shares or pursuant to an
available exemption from the registration requirements of the Securities Act and
in compliance with all applicable state securities laws;

(B) that the Company is entitled to decline to register any transfer (as defined
in the Company’s bye-laws) of RenRe Option Shares, and any transfer of RenRe
Option and RenRe Option Shares shall be void, unless (i) such transfer is made
pursuant to and in accordance with Rule 144 (provided that the Company (or its
designated agent for such purpose) may request a certificate satisfactory to it
of compliance by the transferor with the requirements of Rule 144), (ii) such
transfer is made pursuant to another available exemption from the registration
requirements of the Securities Act (provided that, if not already a party
hereto, the intended transferee agrees to abide by the provisions of this
Section 6(c)(ii), and provided, further, that, if the Company requests, the
transferor first provides the Company (or such agent) with evidence satisfactory
to it, which may include an opinion of U.S. counsel satisfactory to the Company,
to the effect that such transfer is made pursuant to another available exemption
from the registration requirements of the Securities Act), (iii) such transfer
is made pursuant to an effective registration statement under the Securities Act
covering the RenRe Option Shares being transferred, including a registration
statement filed pursuant to the Transfer Restrictions, Registrations Rights and
Standstill Agreement dated November 1, 2002 between the Company and RenRe (the
“Transfer Restrictions, Registration Rights and Standstill Agreement”), and in
all cases pursuant to this clause (B) such transfer is in compliance with all
applicable state securities laws (the Company being entitled to waive or modify
the foregoing transfer requirements, generally or in any particular case, to the
extent that it determines, on advice of U.S. counsel, that compliance with such
requirements is not necessary to ensure compliance with the Securities Act or
any applicable state securities laws, or such modification is necessary to
ensure compliance with the Securities Act or any applicable state securities
laws, as the case may be) and (iv) such transferee agrees to be bound by the
provisions of this Agreement;

(C) that, except as provided below, no RenRe Option Share shall be held in
book-entry form, and each certificate representing a RenRe Option Share shall be
evidenced by a certificate bearing a restrictive legend (the “Legend”)
substantially in the form set forth below:

THE COMMON SHARES EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE U.S. SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS. SUCH SHARES MAY NOT BE HELD IN
BOOK-ENTRY FORM. SUCH SHARES ARE ALSO SUBJECT TO RESTRICTIONS ON TRANSFER (AS
DEFINED IN THE BYE-LAWS OF THE COMPANY) SET FORTH IN THE TRANSFER RESTRICTIONS,
REGISTRATION RIGHTS AND STANDSTILL AGREEMENT, DATED NOVEMBER 1, 2002, BETWEEN
PLATINUM UNDERWRITERS HOLDINGS, LTD. (THE “COMPANY”) AND RENAISSANCERE HOLDINGS
LTD., WHICH MAY REQUIRE, AMONG OTHER THINGS, THE PRIOR RECEIPT BY THE COMPANY
FROM THE TRANSFEROR OR THE TRANSFEREE OF EVIDENCE SATISFACTORY TO IT, WHICH MAY
INCLUDE AN OPINION OF U.S. COUNSEL OR UNDERTAKINGS TO BE BOUND BY SUCH
AGREEMENT. SUCH SHARES ARE ALSO SUBJECT TO RESTRICTIONS IN THE BYE-LAWS OF THE
COMPANY, INCLUDING RESTRICTIONS ON TRANSFER AND VOTING INTENDED TO ENSURE THAT
NO PERSON BECOMES OR IS DEEMED TO BECOME A 10% SHAREHOLDER OF THE COMPANY (AS
EXPLAINED IN SUCH BYE-LAWS).

(D) that the transferee shall become a party to the Transfer Restrictions,
Registration Rights and Standstill Agreement, with the attendant rights and
obligations thereunder; provided, further, that any proposed transfer may be
disapproved by the Board of Directors of the Company if, in their reasonable
judgment, they have reason to believe that such transfer may expose the Company,
any subsidiary thereof, any shareholder or any person ceding insurance to the
Company or any such subsidiary to adverse tax or regulatory treatment in any
jurisdiction. In connection with or following any transfer of RenRe Option
Shares in accordance with clause (i) or (iii) of Section 6(c)(ii)(B) (except in
the case of a transfer of RenRe Option Shares to an “affiliate” of RenRe, as
such term is defined in the Securities Act, in accordance with clause (i) of
Section 6(c)(ii)(B)), and upon the surrender of any certificate or certificates
representing such RenRe Option Shares to the Company (or such agent), the
Company shall cause to be issued in exchange therefor a new certificate or
certificates that represent the same Common Shares and do not bear the Legend
(or shall permit such shares to be held in book-entry form). The Company shall
use commercially reasonable efforts to cause each RenRe Option Share transferred
as contemplated by clause (i) or (iii) of Section 6(c)(ii)(B) to be duly listed
on each securities exchange, and to be accepted for quotation in each
interdealer quotation system, on or in which any Common Shares are listed or
quoted at the time of such transfer (provided that the approval for such listing
or quotation has been obtained by the Company), in each case so that the RenRe
Option Share so transferred will be freely transferable on each such exchange
and in each such system to the same extent as the Common Shares then listed
thereon or quoted therein; and

(E) such transferee shall not become a “10% Shareholder” (as defined below in
this Section 6(c)) immediately after such transfer (assuming for purposes of
this determination that the RenRe Option Shares were actually owned by the
transferee); and

(iii) such transfer not resulting, directly or indirectly, in a transfer to any
Specified Person (as defined below) of more than 9.9% of the Common Shares
outstanding at the time of such transfer, or the right to acquire pursuant to
the RenRe Option more than 9.9% of the Common Shares outstanding at the time of
such transfer, except in the following circumstances: (A) in connection with any
tender offer or exchange offer made to all holders of outstanding Common Shares;
(B) to any Wholly Owned Subsidiary (as defined in the Transfer Restrictions,
Registration Rights and Standstill Agreement) of RenRe provided that such Wholly
Owned Subsidiary agrees in writing with the Company to the same transfer
restrictions as are contained in this Section 6(c); or (C) a transfer by
operation of law upon consummation of a merger or consolidation of RenRe into
another Person (as defined in the Investment Agreement). For purposes of this
Section 6(c)(iii), “Specified Person” means any Person that generates 50% or
more of its gross revenue in its most recent fiscal year for which financial
statements are available by writing property or casualty insurance or
reinsurance.

As used herein, “10% Shareholder” means a person who owns, in aggregate,
(i) directly, (ii) with respect to persons who are United States persons, by
application of the attribution and constructive ownership rules of Sections
958(a) and 958(b) of the Code or (iii) beneficially, directly or indirectly,
within the meaning of Section 13(d)(3) of the United States Securities Exchange
Act of 1934, issued shares of the Company carrying 10% or more of the total
combined voting rights attaching to all issued shares.

(d) In connection with any proposed transfer of all or a portion of the RenRe
Option pursuant to Section 6(c), the Company shall prepare an option agreement
(or, in the case of a partial transfer, option agreements) substantially
identical to this Agreement with the transferee (and transferor, in the case of
partial transfer) upon surrender to the Company of the existing option agreement
prior to the consummation of the transfer. Upon the execution of such option
agreement by the transferee and the Company and the consummation of the
transfer, the transferee shall have such rights and obligations with respect to
the number of RenRe Option Shares covered by the portion of the RenRe Option
transferred to such transferee as the rights and obligations of RenRe to such
portion hereunder.

(e) Any transferee of all or part of the RenRe Option pursuant to Section 6(c)
hereof (or any subsequent transferee who holds any portion of the RenRe Option
as a result of a transfer pursuant to this Section 6(e)) may transfer, in whole
but not in part, the RenRe Option to a subsequent transferee; provided that any
such transfer shall be subject to the terms and conditions set forth in Sections
6(c) and 6(d) hereof.

7. The issuance of share certificates upon the exercise of the RenRe Option
shall be without charge to RenRe. The Company shall pay, and indemnify RenRe
from and against, any issuance, stamp, documentary or other taxes (other than
transfer taxes and income taxes), or charges imposed by any governmental body,
agency or official by reason of the exercise of the RenRe Option or the
resulting issuance of RenRe Option Shares.

8. This Agreement may not be amended except in a written instrument signed by
the Company and RenRe.

9. All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given by facsimile and by e-mail transmission
addressed as follows (or to such other address as a party may designate by
written notice to the others) and shall be deemed given on the date on which
such notice is received:

     
If to RenRe:
 

 
    RenaissanceRe Holdings Ltd.

 
   
Renaissance House
8-12 East Broadway
Pembroke HM 19 Bermuda
Attention:
 


Stephen H. Weinstein

     
General Counsel
Facsimile:
E-mail:
 
(441) 296-5037
shw@renre.com

     
with a copy to:
 

John S. D’Alimonte
 

 
    Willkie Farr & Gallagher

 
   
787 Seventh Avenue
 

 
    New York, New York 10019

 
   
Facsimile:
E-mail:
  (212) 728-8111
jd’alimonte@willkie.com

     
If to the Company:
 

 
    Platinum Underwriters Holdings, Ltd.

 
   
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08
Bermuda
Attention:
 



Michael E. Lombardozzi

      Executive Vice President, General Counsel

 
   
and Secretary
Facsimile:
E-mail:
 
(441) 292-4720
mlombardozzi@platinumre.com

     
with a copy to:
 

Linda E. Ransom
Dewey Ballantine LLP
 


 
    1301 Avenue of the Americas

 
   
New York, New York 10019
Facsimile:
E-mail:
 
(212) 259-6333
lransom@dbllp.com

10. This Agreement, the Transfer Restrictions, Registration Rights and
Standstill Agreement (which, for the avoidance of doubt, shall apply to any
Common Share issued under this Agreement in the same manner as to any Common
Shares that were issuable the Option Agreement) and the Investment Agreement
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral and written, between the parties hereto with respect to the subject matter
hereof.

11. This Agreement shall inure to the benefit of and be binding upon the parties
hereto, and their respective successors and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto, and their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

12. This Agreement may not be assigned by any party hereto, except to a party to
whom RenRe transfers the RenRe Option or RenRe Option Shares in accordance with
Section 6 of this Agreement or Section 2 of the Transfer Restrictions,
Registration Rights and Standstill Agreement, and then only in accordance with
those sections.

13. The headings contained in this Agreement are for convenience only and do not
affect the meaning or interpretation of this Agreement.

14. (a) This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York (without regard to principles of conflict of
laws).

(b) The parties hereto shall promptly submit any dispute, claim, or controversy
arising out of or relating to this Agreement, including effect, validity,
breach, interpretation, performance, or enforcement (collectively, a “Dispute”)
to binding arbitration in New York, New York at the offices of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) before an arbitrator (the
“Arbitrator”) in accordance with JAMS’ Comprehensive Arbitration Rules and
Procedures and the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. The Arbitrator
shall be a former judge selected from JAMS’ pool of neutrals. The parties agree
that, except as otherwise provided herein respecting temporary or preliminary
injunctive relief, binding arbitration shall be the sole means of resolving any
Dispute. Judgment on any award of the Arbitrators may be entered by any court of
competent jurisdiction.

(c) The costs of the arbitration proceeding and any proceeding in court to
confirm or to vacate any arbitration award or to obtain temporary or preliminary
injunctive relief as provided in Section 14(d) below, as applicable (including,
without limitation, actual attorneys’ fees and costs), shall be borne by the
unsuccessful party and shall be awarded as part of the Arbitrator’s decision,
unless the Arbitrator shall otherwise allocate such costs in such decision.

(d) This Section 14 shall not prevent the parties hereto from seeking or
obtaining temporary or preliminary injunctive relieve in a court for any breach
or threatened breach of any provision hereof pending the hearing before and
determination of the Arbitrator. The parties hereby agree that they shall
continue to perform their obligations under this Agreement pending the hearing
before and determination of the Arbitrator, it being agreed and understood that
the failure to so provide will cause irreparable harm to the other party hereto
and that the putative breaching party has assumed all of the commercial risks
associated with such breach or threatened breach of any provision hereof by such
party.

(e) The parties agree that the State and Federal courts in The City of New York
shall have jurisdiction for purposes of enforcement of their agreement to submit
Disputes to arbitration and of any award of the Arbitrator.

2

IN WITNESS WHEREOF, each of the parties hereto has caused this AGREEMENT to be
duly executed by a duly authorized officer as of the date and year first above
written.

PLATINUM UNDERWRITERS
HOLDINGS, LTD.



      By: /s/ Gregory E.A. Morrison



      Name: Gregory E.A. Morrison
Title: President and Chief Executive
Officer

RENAISSANCERE HOLDINGS LTD.



      By: /s/ John D. Nichols Jr.



      Name: John D. Nichols Jr.
Title: Executive Vice President

3